Case 2:18-cv-16039-MCA-LDW Document 16 Filed 10/04/19 Page 1 of 1 PageID: 247
Case 2:18-cv-16039-MCA-LDW Document 15 Filed 10/02/19 Page 1 of 2 PagelD: 245



  1   Alla Guichina (SBN: 003732010)
  2   Price Law Grollp, APC
      86 Hudson Street
  3   Hoboken, New Jersey 07030
      1: (818) 600-5566
  4
      F: (818) 600-5466
  5   allaprice1awgroup.corn
      Attorney’s for Plaintiff
  6   Jennifer Murray
  7
                                    UNITED STATES DISTRICT COURT
  8                                FOR THE DISTRICT OF NEW JERSEY
  9
          Jennifer Murray.                                 Case No.: 2:18-cv-16039
 10
                              Plaintift
                                                        JOINT STIP[TLATEON FOR
 11
          V.                                            DISMISSAL WITH PREJUDICE
 12
          Navient Solutions, LLC, formerly
 13       known as Navient Solutions, Inc.,
 14
                            Defendant.
 15
               NOTICE IS HEREBY GIVEN that on this day, Plaintiff Jennifer Murray, by and
 16
      through her attorneys Price Law Group, APC, and Defendant Navient Solutions, LLC. by
 17
      and through its attorneys Stradley Ronon Stevens & Young, LLP, hereby stipulate and
 18
      agree that the above-entitled matter he dismissed with prejudice. It is further stipulated
 19
      that the parties shall each bear their own attorney’s fees and costs.
 20
               Respectfi.illy submitted this 2nd day of October 2019.
 21
 22    PRICE LAW GROUP. APC                           STRADLEY RONON STEVENS & YOUNG,
                                                      LLP
 23    By: /c/Alla Gulehina
       Alla Guichina. SBN: 003732010                  By: ;s/ Thomas F. L:,ccl?ei
 24    allaprice1awgroup.com                          Thomas F. Lucchesi. SB\: 018352011
       86 Hudson Street                               t1ucchesi’.strad1ev.com
 25    Hoboken, NJ 07030                              457 Haddonfield Road. Suite 100
                                                      Cherry Hill. NJ 08082
 26    .4trornc’vs/br Plainrifi,
       Jc’nn /& Murray                                 .4rtorneys/àr DcfL’4dant,
 27                                                                      5o
                                                       !‘/avient Solutions,     ORD
 28                                                                           s/Madeline coxAri
                                                      1-

                                                                        hr
                                                                                hhLL
